EXCLUSIVE LICENSE AGREEMENT This Exclusive License Agreement (“Agreement”) is made and entered into as of the 10th day of July, 2008 (the “Effective Date”), by and between Advanced Cell Technology, Inc., a Delaware corporation with offices located at 11100 Santa Monica Blvd, Suite 850, Los Angeles, CA 90025 (“ACT”), Embryome Sciences, Inc., a California corporation (“LICENSEE”), with offices located at 1301 Harbor Bay Parkway, Suite 100, Alameda, California 94502. ACT and LICENSEE are sometimes hereinafter referred to as the “Parties”. WITNESSETH WHEREAS, ACT owns or has licensed with a sublicensable interest the CELLS, PATENT RIGHTS and KNOW-HOW; and WHEREAS, LICENSEE desires to obtain an exclusive license from ACT to use the CELLS, PATENT RIGHTS and KNOW-HOW upon the terms and conditions set forth in this Agreement; and WHEREAS, ACT is willing to grant such a license to LICENSEE upon the terms and conditions set forth in this Agreement; NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein, the Parties hereto agree as follows: ARTICLE 1 - DEFINITIONS For the purposes of this Agreement, the following words and phrases shall have the following meanings: 1.1“AFFILIATE” means any corporation, limited liability company, limited partnership or other entity in control of, controlled by, or under common control with LICENSEE. 1.2“CELLS or CELL LINES” means the cells and cell lines identified in Exhibit A attached hereto that are covered by (i.e., made or developed using) the PATENT RIGHTS or KNOW-HOW and/or are provided to LICENSEE by ACT in accordance with the provisions of Articles 2 or 3, as applicable, of this Agreement. 1.3“COMBINATION PRODUCT” means a product that contains a LICENSED PRODUCT component and at least one other component that has independent research, diagnostic or therapeutic utility, could reasonably be sold separately and has economic value of its own. 1.4“CONFIDENTIAL INFORMATION” means confidential or proprietary information of ACT or LICENSEE relating to the PATENT RIGHTS, KNOW-HOW, LICENSED PROCESSES, LICENSED SERVICES or LICENSED PRODUCTS.CONFIDENTIAL INFORMATION may be in written, graphic, oral or physical form and may include scientific knowledge, know-how, processes, inventions, techniques, formulae, products, business operations, customer requirements, designs, sketches, photographs, drawings, specifications, reports, studies, findings, data, plans or other records, biological materials, and/or software.CONFIDENTIAL INFORMATION shall not include:(a) information which is, or later becomes, generally available to the public through no fault of the recipient; (b) information which is provided to the recipient by an independent third party having no obligation to keep the information secret; (c) information which the recipient can establish by written documentation was previously known to it; or (d) information which the recipient can establish by written documentation was independently developed by it without reference to the CONFIDENTIAL
